Case 1:19-cv-04841-DLC Document 14 Filed 10/25/19 Page 1 of 2
Case 1:19-cv-04841-DLC Documenti2 Filed 10/24/19 Page 1 of 2

 

 

IN THE UNITED STATES DISTRICT, COURT **’ ~
FOR THE SOUTHERN DISTRICT OF NEW: YORK nae
FOLEY SQUARE DIVISION - A

 

 

STRIKE 3 HOLDINGS, LLC,

 

 

 

 

 

 

Plaintiff,
¥ Case No. 1:19-ev-04841-DLC

JOHN DOE, subscriber assigned IP Judge Denise L. Cote
address 74.101.143.162,

Defendant.

 

PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
WITHOUT PREJUDICE OF JOHN DOE

PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses John Doe
(“Defendant”) from this action without prejudice, John Doe was assigned the IP address
74.101.143.162. Pursuant to Fed.R.Civ.P. 41(a)(1WA)G) Defendant John Doe has neither
answered Plaintiff's Complaint nor filed a motion for summary judgment.

Consistent herewith Plaintiff consents to the Court having its case closed feradministrative—*,
é

“purposes-2-—

Dated: October 24, 2019 Respectfully submitted,

By: ___/s/ Jacqueline M. James

rn Lep of least sgull Jacqueline M. James, Esq. (1845)

The James Law Firm, PLLC
} ‘ 445 Hamilton Avenue, Suite 1102
Unse Ves case. White Plains, New York 10601

T: 914-358-6423

F: 914-358-6424

E-mail: jjames@jacquelinejameslaw.com
CE /2 Ya Attorney for Plaintiff

 

 
Case 1:19-cv-04841-DLC Document 14 Filed 10/25/19 Page 2 of 2
Case 1:19-cv-04841-DLC Document 12 Filed 10/24/19 Page 2 of 2
CERTIFICATE OF SERVICE
1 hereby certify that on October 24, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.

By: _/s/ Jacqueline M_ James
Jacqueline M. James

 
